UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


FAITHLYN ANN SIMPSON,                    
                           Petitioner,
                 v.
U.S. IMMIGRATION & NATURALIZATION                No. 00-1708
SERVICE; JOHN ASHCROFT, Attorney
General,
                      Respondents.
                                         
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A72-395-413)

                      Submitted: July 20, 2001

                      Decided: January 14, 2002

   Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Aloy Ejimakor, Washington, D.C., for Petitioner. Stuart E. Schiffer,
Acting Assistant Attorney General, Papu Sandhu, Senior Litigation
Counsel, James A. Hunolt, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.
2                        SIMPSON v. U.S. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Faithlyn Ann Simpson, a native and citizen of Jamaica, petitions
for review of an order of the Board of Immigration Appeals denying
her motion to reopen. Simpson was convicted in the District of
Columbia of attempted possession of cocaine, for which she received
a one-year suspended sentence and one year of probation. She con-
tends that the Board abused its discretion in denying the motion to
reopen after she submitted evidence that her conviction has been
expunged. Simpson insists that protections against deportation present
in the Federal First Offenders Act extend to convictions expunged
under state law, and that different treatment of those convicted under
state law violates the equal protection component of the Due Process
Clause. Simpson maintains that the expungement renders her eligible
for relief in the form of suspension of deportation.

   We are not persuaded by Simpson’s contention that her expunged
drug offense does not constitute a "conviction" under immigration
law, and thus conclude that we lack jurisdiction over her petition for
review. See Herrera-Inirio v. INS, 208 F.3d 299 (1st Cir. 2000); Hall
v. INS, 167 F.3d 852, 854-56 (4th Cir. 1999); 8 U.S.C.A.
§ 1101(a)(48)(A), (B) (West 1999). Accordingly, the petition for
review is dismissed. Having previously granted Simpson’s motion to
consider the case on the briefs, we dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          DISMISSED